Citation Nr: 1455388	
Decision Date: 12/16/14    Archive Date: 12/24/14

DOCKET NO.  10-13 258	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for left ear hearing loss.  

2.  Entitlement to service connection for right ear hearing loss.  

3.  Entitlement to service connection for bilateral tinnitus.  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

D. Martz Ames, Counsel


INTRODUCTION

The Veteran had active service from February 1971 to December 1973.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from April 2009 and April 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  

A review of the Virtual VA paperless claims processing system reveals additional VA treatment records from April 2011 to February 2013.  In the April 2013 Supplemental Statement of the Case, the RO specifically stated that these records were reviewed prior to the adjudication of the claims. Accordingly, the Board finds no prejudice in proceeding with the present decision.  

In March 2010, the Veteran stated that he wanted a "personal hearing in the Detroit VARO."  In May 2010, the RO notified him that a Decision Review Officer (DRO) hearing had been scheduled in June 2010.  On the day of the hearing, the Veteran did not testify at a formal DRO hearing.  An appellant's due process rights are not violated and there is no prejudice if he is denied a hearing at the RO in violation of 38 C.F.R. § 3.103(c)(1), if he is subsequently informed of his right to a hearing before the Board, does not request such a hearing, and does not otherwise apprise the Board that he was denied an RO hearing.  See Bowen v. Shinseki, 25 Vet. App. 250 (2012).  In this case, on the day of the hearing, a DRO conference report was placed in the claims file indicating that the Veteran had spoken with his representative, who in turn spoke with the DRO about the claims.  After the conference, the DRO allowed an additional 60 days for the Veteran to submit additional evidence.  During that time, he submitted a favorable private opinion.  Further, he testified before the undersigned at a Board hearing in September 2012.  Accordingly, the Board finds no prejudice in proceeding with the present decision.  Id.  

In September 2012, the Board remanded this case to the RO via the Appeals Management Center (AMC) for further development and it has now been returned to the Board.  


FINDINGS OF FACT

1. The preponderance of the evidence reflects that the Veteran does not have left ear hearing loss due to any incident of his active duty service. 

2. The Veteran's preexisting right ear hearing loss did not increase in disability during service.  

3.  The preponderance of the evidence reflects that the Veteran does not have tinnitus due to any incident of his active duty service. 


CONCLUSIONS OF LAW

1.  The Veteran's left ear hearing loss was not incurred or aggravated in service, and may not be presumed to have been incurred or aggravated in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2014). 

2.  The Veteran's preexisting right ear hearing loss was not aggravated by active military service.  38 U.S.C.A. §§ 1101, 1110, 1153, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.306, 3.385 (2014). 

3.  The Veteran's tinnitus was not incurred or aggravated in service.  38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2014). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions set forth in the Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2014).  Prior to initial adjudication, letters dated in April 2008 and July 2010 satisfied the duty to notify provisions with regard to the Veteran's claims.  The Veteran's service treatment records, VA medical treatment records, and indicated private medical records have been obtained.  VA examinations adequate for adjudication purposes were provided to the Veteran in connection with his claims.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  The examinations were adequate because they were based on a thorough examination, a description of the Veteran's pertinent medical history, a complete review of the claims file, and appropriate diagnostic tests.  The examiners also provided rationales for their opinions.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007).

Although the Veteran was not provided a separate notice letter informing him of the elements of a claim for service connection on the basis of aggravation, the Board observes that the April 2008 and July 2010 letters informed him that the first element of a claim for service connection was evidence that he "had an injury in military service or a disease that began in or was made worse during military service."  Therefore, the Board finds that there was no error in the notice provided and that VA has met its duty to notify the claimant per 38 U.S.C.A. § 5103(a). See Wilson v. Mansfield, 506 F.3d 1055 (Fed. Cir. 2007). 

The Veteran testified at a Board hearing in September 2012.  The undersigned set forth the issues to be discussed and asked the Veteran what types of medical treatment he received for the claimed disabilities.  The hearing focused on the elements necessary to substantiate service connection claims and, through his testimony and his representative's statements, the Veteran demonstrated that he had actual knowledge of the elements necessary to substantiate his claims.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010); see also Procopio v. Shinseki, 26 Vet. App 76 (2012).  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor have they identified any prejudice in the conduct of the hearing.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Shinseki v. Sanders, 556 U. S. 396, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination). Further, the purpose behind the notice requirement has been satisfied because the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claims, to include the opportunity to present pertinent evidence.  

In February 2013, the Board remanded this case so that additional records could be obtained and he could be offered a VA examination.  The RO obtained his outstanding VA treatment records and he underwent an adequate VA examination in March 2013.  There was substantial compliance with the September 2013 remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  

II.  Service Connection Claims 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2014).  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity for certain diseases.  38 C.F.R. §§ 3.303(a),(b), 3.309(a) (2014); see also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2013).

In order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical, or in certain circumstances, lay evidence of a nexus between the claimed in-service disease or injury and the current disability.  See 38 C.F.R. § 3.303 (2014); see also Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  The requirement of a current disability is "satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim."  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  The standard is whether a disability exists at the time the claim was filed.  See Romanowsky v. Shinseki, 26 Vet. App. 289, 293 (2013).

Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  The analysis herein focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  

The Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record.  

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C.A. § 5107 (West 2014).  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence. See 38 C.F.R. § 3.102 (2014).  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996). 

A.  Bilateral Hearing Loss

For VA purposes, impaired hearing will be considered a disability when the auditory threshold for any of the frequencies of 500, 1000, 2000, 3000 and 4000 Hertz is 40 decibels or greater; the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2013).  The threshold for normal hearing is between 0 and 20 decibels and higher thresholds show some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).

The Veteran's current level of hearing loss meets the criteria set forth in 38 C.F.R. § 3.385 (2014), this fact is not in contention.  The first element of a service connection claim is satisfied.  Shedden, 381 F.3d at 1166-67.  The Veteran asserts that his bilateral hearing loss was caused by exposure to acoustic trauma from training with mortars without hearing protection.  His DD Form 214 shows that his military occupational specialty was an indirect fire infantryman, which encompasses firing mortars.  The second element of a service connection claim is satisfied.  Id.  

With regard to the Veteran's right ear, a preexisting disease or injury will be considered to have been aggravated by military service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153 (2014); 38 C.F.R. § 3.306(a) (2014).  Clear and unmistakable evidence is required to rebut the presumption of aggravation where the pre-service disability underwent an increase in severity during service.  38 C.F.R. § 3.306(b) (2014).  

There is a difference between those cases in which the preexisting condition is noted upon entry into service, and those cases in which the preexistence of the condition must otherwise be established.  See Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); Davis v. Principi, 276 F.3d 1341, 1345 (Fed. Cir. 2002); Horn v. Shinseki, 25 Vet. App. 231, 234 (2012); see also 38 U.S.C. § 1111 (West 2014).  In a case where there is no preexisting condition noted upon entry into service, the Veteran is presumed to have entered service in sound condition, and the burden falls to the government to demonstrate by clear and unmistakable evidence that (a) the condition preexisted service and (b) the preexisting condition was not aggravated by service.  Wagner, 370 F3d. at 1345; Horn, 25 Vet. App. at 234; 38 U.S.C. § 1111 (West 2014).

The analysis is different in a case where the preexisting condition was noted upon entry into service.  "[I]f a preexisting disorder is noted upon entry into service, the Veteran cannot bring a claim for service connection for that disorder, but the Veteran may bring a claim for service-connected aggravation of that disorder."  Wagner, 370 at 1096; see also 38 U.S.C. § 1153 (West 2014); 38 C.F.R. § 3.306 (2014).  In such claims, the Veteran has the burden of showing that there was an increase in disability during service to establish the presumption of aggravation.  See Wagner; Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994).  If the Veteran meets his burden of demonstrating an increase in service, the disability is presumed to have been aggravated in service, and the burden is on the Secretary to rebut that presumption.  Horn, 25. at 234; 38 U.S.C. § 1153 (West 2014); 38 C.F.R. § 3.306 (2014).  To rebut that presumption, the Secretary must show, by clear and unmistakable evidence that the worsening of the condition was due to the natural progress of the disease.  Horn, 25. at 235 n. 6; 38 U.S.C. § 1153 (West 2014).

To be "noted" within the meaning of the presumption of soundness statute, the condition must be recorded in the entrance examination report.  38 C.F.R. § 3.304(b) (2014); see also 38 U.S.C. § 1111 (West 2014); Crowe v. Brown, 7. 238, 245 (1994).

Here, the Board finds that right ear hearing loss was noted upon entry into service.  Hensley, 5 Vet. App. 155.  His February 1971 entrance examination shows the following audiogram results:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
5

35
LEFT
15
15
15

25

Consequently, to the extent that the Veteran seeks compensation for disability resulting from his right ear hearing loss, the burden is his to demonstrate an increase in disability during service sufficient establish the presumption of aggravation.  Jensen, 19 F.3d at 1417; Horn, 25 Vet. App. at 235 n. 6.  

For the reasons discussed below, service connection is not warranted either ear.  

The Veteran underwent a VA examination in July 2008.  The examiner noted that in April 2008, the Veteran reported to VA that his hearing loss had been present for eight to ten years.  At the examination, however, the Veteran reported gradually progressive hearing loss that began during service due to mortar fire.  Following service, he reported no noise exposure until 1976, when he worked as a mechanic from 1976 to 1980 without hearing protection.  The examiner found that the Veteran had normal hearing in his left ear and mild high frequency hearing loss in his right ear.  The examiner stated that there was no significant change in hearing during service, and that an Institute of Medicine Study found that there was no scientific basis for delayed or late onset hearing loss.  The examiner also cited to an American College of Occupational and Environmental Medicine study which found that there is no evidence that previous noise exposure can render ears more sensitive to additional exposure.  The examiner explained that the Veteran reported a "significant" history of post-service noise exposure as a mechanic and opined that, as a result, the Veteran's hearing loss was acquired after service.  The VA examiner's findings provide probative evidence against the Veteran's claim.  

The Veteran underwent a second VA examination in August 2010.  He reported he began to notice problems hearing the television in approximately 1975.  He stated that he "consulted with" a VA medical facility at that time, but he did not follow up because there was a long line when he arrived.  The examiner noted that the Veteran first reported hearing loss approximately three years prior (approximately 2007) when he sought hearing aids from VA.  The examiner noted that the Veteran's audiometric test results "...showed a bilateral sensorineural loss involving the higher frequencies and the pattern is more of a presbycusis curve instead of a classic acoustic trauma."  Presbycusis is "a progressive, bilaterally symmetric sensorineural hearing loss occurring with age."  Dorland's Illustrated Medical Dictionary, 1511 (32nd ed. 2012).  The examiner noted that the Veteran's hearing was normal on separation and that it was "...interesting that the discharge audiogram threshold was better than when he enlisted."  The examiner concluded that the Veteran's hearing loss was due to presbycusis and not a result of acoustic trauma.  The findings of the August 2010 examiner provide probative evidence against the Veteran's claim because they attribute his hearing loss to aging.  

The Veteran underwent a third VA examination in March 2013.  The examiner noted that the Veteran had no change in hearing sensitivity in service and that there was no evidence of noise induced hearing loss in service.  The examiner noted that the STRs showed that the Veteran complained of a left ear "problem" that lasted for two days.  The Veteran had reported a pain on the left side of his neck that extended to his left ear.  Lidocaine and ear drops were prescribed.  However, the examiner noted that the Veteran's ear drums were normal on separation and he was not diagnosed with a perforated ear drum during that time.  

The examiner also noted that in April 2008, the Veteran reported the onset of his hearing loss eight to ten years prior, which would have been approximately 1998, more than 20 years after service.  The examiner concluded that the Veteran's hearing loss was not related to service.  He noted that the Veteran had normal hearing in his left ear upon entry into service and mild high frequency hearing loss in his right ear, and that there was no significant change in his hearing during service.  The examiner addressed the July 2010 positive opinion from M. M., and stated that it was inaccurate because the opinion did not indicate whether relevant records were reviewed.  Further, he stated that it was contradicted by the Institute of Medicine study "Noise and Military Exposure."  

The March 2013 VA examiner stated that "[a]ny hearing loss the veteran may have had during military service was only temporary in nature.  Research studies have shown that hazardous noise exposure has an immediate effect on hearing and it is usually temporary at first.  It does not have a delayed onset nor is it progressive nor cumulative."  He cited to medical treatises to support his conclusion.  The examiner acknowledged the lay assertions of the Veteran that he has had hearing loss since service, and the May 2011 statements from his wife and daughter.  The Veteran's wife asserted that he had hearing problems when she married him in 1973, while he was in service.  His daughter, who was 35 years old at the time of her statement, stated that the Veteran had had hearing problems for as long as she could remember.  The examiner stated that if the Veteran's wife and daughter's statements were taken "at face value, then the complaints of the [V]eteran having hearing difficulties since military service were consistent with the [V]eteran's pre-existing right ear hearing loss as identified on three military audiograms."  The examiner concluded that bilateral hearing loss did not develop in service.  He explained that, "[t]here is no basis to casually conclude his hearing loos was causally related to military service."  He cited to an Institute of Medicine study which found that hearing loss from a noise injury occurred immediately and that there was "...no scientific basis to conclude that permanent hearing loss directly attributable to noise exposure will develop long after the noise exposure."  As a result, he specifically found that the Veteran's preexisting right ear hearing loss was not aggravated beyond its natural progression during service.  The March 2013 VA examiner's thorough, well-researched, and well-explained opinion provides significant probative weight against the Veteran's claim.  

With regard to the Veteran's left ear, he has asserted that it manifested in service and that he has experienced symptoms continuously since that time.  Because sensorineural hearing loss is chronic condition as set forth in 38 C.F.R. § 3.309(a), the theory of continuity of symptomatology is applicable.  38 C.F.R. § 3.303(a),(b) (2014); see also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  In this case, the Board finds that a grant based upon continuity of symptoms is not warranted because the most probative evidence of record shows that the Veteran's asserted continuity of symptoms has been broken.  

The Veteran first sought treatment from VA for hearing loss in April 2008.  He reported noticing decreased hearing over the past eight to ten years.  He reported military noise exposure as well as post service noise exposure because he worked as a light duty trailer repairman and an auto mechanic.  He was prescribed hearing aids.  The April 2008 VA treatment record provides evidence against the Veteran's claim because by his own report, there was a break in continuity of symptoms.  

The Veteran's STRs also provide probative evidence of a break in continuity of symptoms because in his November 1973 report of medical history for separation from service, he specifically denied hearing loss.  His pre-separation questionnaire is particularly probative both as to the Veteran's subjective reports and their resulting objective findings.  It was generated with a view towards ascertaining the Veteran's then-state of physical fitness and are akin to statements of diagnosis or treatment. Rucker v. Brown, 10 Vet. App. 67, 73(1997) (Observing that although formal rules of evidence do not apply before the Board, recourse to the Federal Rules of Evidence may be appropriate if it assists in the articulation of the reasons for the Board's decision); see also LILLY'S: AN INTRODUCTION TO THE LAW OF EVIDENCE, 2nd Ed. (1987), pp. 245-46 (many state jurisdictions, including the federal judiciary and Federal Rule 803(4), expand the hearsay exception for physical conditions to include statements of past physical condition on the rationale that statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy since the declarant has a strong motive to tell the truth in order to receive proper care).  

The Veteran has provided testimony in support of a continuity of symptomatology.  At his September 2012 hearing, he testified that his hearing loss began in service and had been present since that time.  He stated that he did not seek treatment because he did not want to appear "needy."  May 2011 statements from his wife and daughter state that the Veteran has always had hearing problems.  Laypeople are competent to report observable symptoms such as hearing loss.  Layno v. Brown, 6 Vet. App. 465 (1994).  However, the medical evidence of record challenges the credibility of the lay evidence.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  Although the Veteran stated that he has had hearing loss since service, and that he did not seek treatment because he could not afford hearing aids or did not want to appear needy, the record shows that in April 2008, he reported onset of hearing loss eight to ten years prior.  He did not state that his symptoms had been present since service.  Unlike with tinnitus discussed below, the Veteran does not state that he did not understand the question he was asked regarding when his hearing loss had its onset.  The Board is not stating that the Veteran's testimony must be corroborated by contemporaneous medical records.  See Buchanan v. Nicholson, 451 F. 3d 1331, 1335 (Fed. Cir. 2006) (lack of records does not, in and of itself, render lay testimony not credible).  Instead, the evidence of continuity fails not because of the lack of medical documentation; rather the assertions of continuity are not credible and less probative than the negative evidence, which interrupts continuity.  Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006); see also Harvey v. Brown, 6 Vet. App. 390, 394 (1994) (Board decision properly assigned more probative value to a private hospital record that included lay history that was made for treatment purposes than to subsequent statements made for compensation purposes).  The Veteran's, his wife's, and his daughter's lay assertions are not as probative as the evidence that reflects a break in continuity of symptoms.  

For these reasons, a grant of service connection for left ear hearing loss based upon continuity of symptomatology under 38 C.F.R. § 3.303(b) is not warranted.  

With regard to a direct nexus between his left ear hearing loss and service, the Veteran has submitted lay opinions that his hearing loss was caused by exposure to mortar fire.  The Veteran is competent to state that he experiences decreased hearing acuity.  Layno v. Brown, 6 Vet. App. 465 (1994).  Because there is no universal rule as to competence on this issue, the Board must determine on a case-by-case basis whether a particular condition is the type of condition that is within the competence of a lay person to provide an opinion as to etiology.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376 -77 (Fed. Cir. 2007); see also Kahana v. Shinseki, 24 Vet. App. 428, 433 n.4 (2011).  Although lay persons are competent to provide opinions on some medical issues, see Kahana, 24 Vet. App. at 435, as to the specific issue in this case, whether his hearing loss was caused by in-service noise exposure, post-service noise exposure, or aging, falls outside the realm of common knowledge of a lay person.  See Jandreau, 492 F .3d at 1377 n.4.  In this case, because there are multiple potential causes for hearing loss, the Veteran does not possess the specialized experience necessary to determine which is correct.  He is not competent to provide a probative lay etiology opinion.  

The most probative evidence of record does not support a direct nexus between the Veteran's left ear hearing loss and his period of military service.  The VA treatment records and the findings of the VA examiners outweigh the lay evidence for the reasons discussed above.  

Lastly, the nexus requirement may be satisfied by evidence that a chronic disease subject to presumptive service connection (here, bilateral sensorineural hearing loss) manifested itself to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2104).  As noted above, the record does not show that the Veteran's left ear hearing loss manifested to a compensable degree within one year of separation.  Therefore presumptive service connection is not warranted.  

With regard to the Veteran's right ear, as discussed above, the March 2013 VA examiner provided a well-reasoned rationale for why the Veteran's preexisting right ear hearing loss was not aggravated beyond its natural progression by service.  

In July 2010, the Veteran submitted an opinion from M. M., a private audiologist regarding aggravation.  M. M. stated that he evaluated the Veteran for hearing aids, and that he reported firing mortars in service without hearing protection, and that he believed it caused his hearing loss.  M. M. concluded, "it is more likely than not that [the Veteran's] aggravation of his hearing loss (existing prior to service) is due to the acoustic trauma experienced while serving in the military."  To be adequate, a medical opinion must be based upon an accurate factual premise.  Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  In this case, there is no evidence that M. M. had access to pertinent information such as the Veteran's STRs, including his entrance and separation examination reports and reports of medical history or his VA treatment records showing his report of hearing loss onset in approximately 1998.  M. M. did not provide a rationale for his opinion.  For these reasons, it is not probative evidence in support of the Veteran's claim.  

The Veteran has not advanced lay evidence in support of a claim for aggravation of a preexisting disability.  Further, the testing done in service shows that the bilateral hearing loss disability did not worsen during service.  Service connection based upon aggravation of preexisting right ear hearing loss is not warranted.  38 U.S.C.A. § 1153 (West 2014); 38 C.F.R. § 3.306 (2014).  

In conclusion, service connection for left ear hearing loss is not warranted on a direct or presumptive basis, or as the result of continuity of symptomatology, and service connection for the right ear based upon aggravation of a preexisting disability is not warranted.  The preponderance of the evidence is against the claim.  Therefore, the provisions of 38 U. S. C. A. 5107(b) regarding reasonable doubt are not applicable, and his claim must be denied.  See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2013); Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

B.  Tinnitus

The Veteran has been diagnosed with tinnitus, satisfying the first element of a service connection claim.  Shedden, 381 F.3d at 1166-67.  As noted above, he was exposed to mortar fire in service, satisfying the second element of a service connection claim.  Id.  

The medical evidence of record does not support a nexus between the Veteran's current tinnitus and his period of military service.  The July 2008 VA examiner found that the Veteran did not have a history of tinnitus.  

The August 2010 VA examiner stated that the Veteran "He first noticed tinnitus in the right ear about three years ago and in the left year about a year ago."  The examiner determined that the Veteran's hearing loss was due to presbycusis and found that tinnitus "...could be as a result when he developed presbycusis."  The Board notes that the use "could," which is speculative, renders the opinion with regard to tinnitus inadequate and therefore not probative.  However, the finding that the Veteran first reported right ear tinnitus approximately three years prior to the examination and left ear tinnitus one year prior to the examination provides evidence against his claim.  

The March 2013 VA examiner noted that the Veteran did not claim service connection for tinnitus when he filed his claim for service connection for bilateral hearing loss.  The examiner noted that hearing loss is the "most common cause of tinnitus," and "[t]he greater the hearing loss the greater the possibility of one experiencing tinnitus."  He cited to medical treatises in support of his conclusion.  Because the examiner found that the Veteran's hearing loss was not due to service, he concluded that his tinnitus was not related to service.  Further, the examiner noted that the Veteran's reports regarding tinnitus were "grossly inconsistent with one another regarding the onset...."  

The examiner concluded, "[i]n the absence of any objectively verifiable noise injury during military service, the association between the veteran's claimed tinnitus and noise exposure is speculative."  Although the examiner states that it would be speculation to opine regarding tinnitus because there was no noise injury in service, he goes on to state that any tinnitus that the Veteran experienced in service was due "...only temporary in nature" and that "[b]rief spontaneous tinnitus" lasts minutes to hours "routinely after noise exposures that are 'sufficiently intense and/or prolonged to cause temporary injury to the ear,'" and cited to a medical treatise in support of his assertion.  Because the Board has conceded that the Veteran was exposed to noise in service and the examiner concluded that even if the Veteran was exposed to noise in service, his tinnitus episodes were brief and temporary, his opinion is still probative despite his use of the word "speculation" earlier in his report.  Further, he noted that the Veteran's post-service occupational and recreational noise exposure was "sufficient to have caused daily temporary tinnitus."  He explained that temporary tinnitus does not become permanent until permanent hearing loss is sustained.  The March 2013 VA examiner's opinion provides probative weight against the Veteran's claim.  

The Veteran's VA treatment records do not support his claim.  His April 2008 VA hearing evaluation is negative for tinnitus.  In July 2009, he reported the onset of tinnitus approximately three months prior, and stated that it happened once to twice per week and the episodes were 5 minutes in duration.  An August 2009 report noted that the Veteran's heart medication, isosorbide mononitrate, was a potential cause of tinnitus and that if it persisted, he should follow up with his physician for medication adjustment.  

The Veteran has provided lay evidence in support of his claim.  In his June 2010 claim, the Veteran stated that his tinnitus began while he was in service in Korea.  In May 2011, he stated that explosions for mortars caused ringing in his ears.  He also stated that it had gotten worse in the last three years.  In May 2011, his wife stated that he complained of humming and ringing in his ears during service, and that he had been complaining more in the last three years.  At his September 2012 hearing, he testified that the onset of his tinnitus was in 1972 after an explosion, but that it became worse three years ago, when it became louder.  He described his tinnitus as "a constant humming...."  

The Veteran has asserted that his tinnitus manifested in service and that he has experienced symptoms continuously since that time.  However, his tinnitus is not a chronic condition as set forth in 38 C.F.R. § 3.309(a).  Therefore, the theory of continuity of symptomatology is not applicable in this case.  38 C.F.R. § 3.303(a),(b); see also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  However, his lay assertions regarding continuity of symptoms must still be considered.  The Board finds that the Veteran's lay assertions are less probative than the other evidence of record.  The Veteran is competent to state that he experiences tinnitus.  Charles v. Principi, 16 Vet. App. 370 (2002).  

In September 2012, the Veteran asserted at his hearing that he had tinnitus in service, and that he did not understand the question regarding onset of tinnitus at his April 2008 appointment.  Even though he reported onset of tinnitus as three years prior to his April 2008 appointment, he stated that he meant to state that that was when his tinnitus became worse.  However, he made a similar report of onset at his August 2010 VA examination, where he stated that his tinnitus began in his right ear approximately three years prior to the examination and in his left ear approximately one year prior to the examination.  Significantly, his July 2008 VA examination report does not note that the Veteran had tinnitus at all.  The Board finds that his assertion that his tinnitus had an onset in service to be not credible.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  His assertion of persistent symptoms over 30 years is not sufficient to satisfy the nexus requirement of a service connection claim.  

The Veteran's statements regarding the duration of his tinnitus are also inconsistent.  When he initially reported the problem in April 2008, he noted that his episodes were once or twice a week and lasted for five minutes in duration.  At his September 2012 hearing, he stated that his tinnitus was "constant."  This contradiction calls his credibility into question.  Because the Veteran's assertions regarding the duration of his tinnitus episodes are not credible, they do not support his claim.  Lastly, he filed a claim for service connection for bilateral hearing loss in March 2008, but did not file a claim for service connection for tinnitus until June 2010.  This provides evidence against his claim.  Shaw v. Principi, 3 Vet. App. 365 (1992) (a veteran's delay in asserting a claim can constitute negative evidence that weighs against the claim). 

Further, he and his wife are not competent to render a lay etiology opinion in this case.  Kahana, 24 Vet. App. at 435.  In May 2011, the Veteran's wife stated that she married him in 1973, and at that time he complained of ringing and humming in his ears, and that she believed that his current symptoms were caused by service.  The March 2013 VA examiner specifically found that if the Veteran experienced tinnitus in service, it was brief and temporary, and that his post-service occupation and recreational activities were also sufficient to cause "daily temporary tinnitus."  Therefore, the Veteran's and his wife's assertions that his post-service episodes of tinnitus were attributable to an in-service cause are not supportable because they have been contradicted by a medical professional who reviewed the entire record and researched appropriate medical literature and found to be unsupportable.  See Jandreau v. Nicholson, 492 F.3d 1372.  Further, the March 2013 VA examiner stated that the most common cause of tinnitus is aging.  As noted above, service connection for bilateral hearing loss is not warranted.  Therefore tinnitus caused by hearing loss cannot be service connected.  

For the reasons discussed above, the Board finds that the lay evidence of record is less probative than the medical evidence.  The preponderance of the evidence is against the claim.  Therefore, the provisions of 38 U. S. C. A. 5107(b) regarding reasonable doubt are not applicable, and his claim for service connection for tinnitus must be denied.  See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2013); Alemany v. Brown, 9 Vet. App. 518, 519 (1996).


ORDER

Service connection for left ear hearing loss is denied.  

Service connection for right ear hearing loss is denied.  

Service connection for tinnitus is denied.  




____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


